                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF MICHIGAN
                                         SOUTHERN DIVISION

In re:                                                        Case No. 14-59311

MAURICE M. GORGES,                                            Chapter 13

            Debtor.                                           Judge Thomas J. Tucker
_________________________________/

         OPINION REGARDING THE HUNTINGTON NATIONAL BANK'S MOTION
              SEEKING SANCTIONS AGAINST THE DEBTOR’S ATTORNEY

I. Introduction

          This Chapter 13 case was filed by the Debtor, Maurice M. Gorges (“Gorges”) on

December 17, 2014. The voluntary bankruptcy petition was signed by Gorges, and also by his

attorney, Stuart Sandweiss (“Sandweiss”), of the law firm Sandweiss Law Center, P.C. (the

“Sandweiss Firm”), and Sandweiss filed the petition for Gorges.1 Ultimately, Gorges voluntarily

dismissed the case, on motion and an order entered on March 4, 2015.2 At all times, at least until

the dismissal, Sandweiss represented Gorges as his attorney in this bankruptcy case.

          After the voluntary dismissal of this case, on March 10, 2015, a creditor, The Huntington

National Bank (“Huntington”), filed a motion entitled “The Huntington National Bank’s Motion

to Set Aside Order Granting Debtor’s Request for Voluntary Dismissal of Chapter 13 Case”

(Docket # 50, the “Motion”).3 All aspects of the Motion have been resolved by orders of the

Court, except that part of the Motion that seeks an order “awarding sanctions in favor of



          1
              Docket # 1.
          2
              Docket ## 42, 43.
          3
          The Motion amended and superceded the similar motion filed by Huntington on March 6,
2015, at Docket # 46.



  14-59311-tjt         Doc 154      Filed 10/12/18   Entered 10/12/18 16:09:51     Page 1 of 42
Huntington and against the [Debtor’s] counsel,” based on the Debtor’s alleged filing of this

bankruptcy case in bad faith and for an improper purpose. The orders partially resolving the

Motion were entered on March 20, 2015 and on April 6, 2015.4 Among other things, those

orders left the voluntary dismissal of this Chapter 13 case intact, so that the case remains

dismissed, and sanctioned Gorges, by default, in the amount of $78,000.00.

       The remaining, unresolved portion of the Motion (the “Sanctions Motion”) seeks

sanctions against Sandweiss personally, based on 28 U.S.C. § 1927, 11 U.S.C. § 105(a), and Fed.

R. Bankr. P. 9011. Huntington is a creditor who had a mortgage on the home owned by Maurice

and his wife, Hana Gorges, located at 13248 Maplelawn Drive, Shelby Township, Michigan (the

“Real Property”). Huntington foreclosed on its mortgage, and after the redemption period

expired without redemption, Huntington sought to gain possession of the Real Property.

Huntington was thwarted in that effort, however, by various actions taken by Maurice and Hana

Gorges, who continued to live in the home.

       Huntington claims that as the attorney for Gorges, Sandweiss filed this bankruptcy case

for the sole purpose of delaying Huntington’s eviction of Gorges and his wife from the Real

Property. Sandweiss denies this, and contends that his action in filing and prosecuting this

bankruptcy case for Gorges was done in good faith for a proper, legitimate purpose.

       In the Sanctions Motion, Huntington seeks sanctions in the amount of the reasonable

attorney fees that it incurred, not only because of attorney Sandweiss’s filing of this Chapter 13

bankruptcy case for Gorges, but also because of attorney Sandweiss’s filing and/or defense of

two earlier cases. The first of these was attorney Sandweiss’s filing of a Chapter 13 case by


       4
           Docket ## 53, 57.

                                                  2



  14-59311-tjt      Doc 154    Filed 10/12/18     Entered 10/12/18 16:09:51         Page 2 of 42
Hana Gorges (Case No. 14-42250, the “Hana Gorges Bankruptcy”). That case was filed by Hana

Gorges on February 17, 2014 and dismissed on March 4, 2014. The second of these earlier cases

was the defense of an eviction action filed by Huntington in the 41-A District Court of Michigan,

Case No. US14-00927-LT (the “Eviction Case”). Huntington claims that as of October 12, 2015,

it had incurred reasonable attorney fees and expenses in the total amount of $177,621.51, in

connection with the Hana Gorges Bankruptcy, the Eviction Case, and this bankruptcy case filed

by Gorges, including fees for litigating the Sanctions Motion itself.5 Huntington seeks an order

sanctioning Sandweiss in this amount.

       The Court permitted the parties to conduct discovery regarding the Sanctions Motion, and

then entered a final pretrial order.6 The Court held an evidentiary hearing, and then took the

matter under advisement.

       The Court has carefully reviewed the evidence presented in the evidentiary hearing, and

the written and oral arguments of counsel for the parties. The evidence includes the testimony of

the witnesses and the exhibits that were admitted into evidence. The witnesses who testified are

Hana Gorges, Maurice Gorges, Christ Gorges, Stuart Sandweiss, and John Schandevel. The

exhibits that were admitted into evidence are Huntington Exhibits 7, 8, 21, 28, 31, 34-40, 42-44;

and Sandweiss Exhibits A-E and all their subparts (except D.ii, which was not admitted into

evidence).

       This Opinion and the Order to follow will constitute the Court’s decision on the

Sanctions Motion. This Opinion states the Court’s findings of fact and conclusions of law.


       5
           See Huntington Ex. 31 (supplement including affidavit of attorney Marc P. Jerabek).
       6
           Joint Final Pretrial Order (Docket # 119).

                                                        3



  14-59311-tjt      Doc 154      Filed 10/12/18         Entered 10/12/18 16:09:51      Page 3 of 42
       For the reasons stated in this Opinion, the Court will deny Huntington’s Sanctions

Motion, and decline to sanction either Sandweiss or the Sandweiss Firm.

II. Jurisdiction

       This Court has subject matter jurisdiction over this contested matter under 28 U.S.C.

§§ 1334(b), 157(a) and 157(b)(1), and Local Rule 83.50(a) (E.D. Mich.). This is a core

proceeding, under 28 U.S.C. §§ 157(b)(2)(A) and 157(b)(2)(O).

       In addition, this adversary proceeding falls within the definition of a proceeding “arising

under title 11” and of a proceeding “arising in” a case under title 11, within the meaning of 28

U.S.C. § 1334(b). Matters falling within either of these categories in § 1334(b) are deemed to be

core proceedings. See Allard v. Coenen (In re Trans-Industries, Inc.), 419 B.R. 21, 27 (Bankr.

E.D. Mich. 2009). This is a proceeding “arising under title 11” because it is “created or

determined by a statutory provision of title 11,” see id., including Bankruptcy Code § 105(a).

And this is a proceeding “arising in” a case under title 11, because it is a proceeding that “by [its]

very nature, could arise only in bankruptcy cases.” See Allard v. Coenen, 419 B.R. at 27.

III. Discussion

A. Background and facts

1. Stipulated facts

       Initially, the Court incorporates and adopts, as part of its findings of fact, the many facts

stipulated to by the parties in the final pretrial order (the “Stipulated Facts”). The Court makes

other findings later in this Opinion. The Stipulated Facts, as stated in the Final Pretrial Order, are

the following:

                 4. Stipulation of Facts:


                                                  4



  14-59311-tjt      Doc 154     Filed 10/12/18     Entered 10/12/18 16:09:51         Page 4 of 42
           a. On November 15, 2012, Maurice and Hana Gorges filed their
           chapter 7 bankruptcy petition, Case No. 12-65140 (the “Chapter
           7”).

           b. On December 26, 2012, Huntington was granted relief from the
           automatic stay in the Chapter 7, allowing it to proceed with its
           foreclosure of the mortgage on the Real Property.

           c. On February 20, 2013, Maurice and Hana Gorges received a
           joint discharge in the Chapter 7.

           d. On February 17, 2014, Hana Gorges filed the Hana Gorges
           Bankruptcy.

           e. Hana Gorges did not file the required documents to maintain the
           Hana Gorges Bankruptcy and it was dismissed on March 4, 2014.

           f. On February 21, 2014, Huntington filed a Summary Proceeding
           (the “Eviction Case”) against Maurice and Hana Gorges in the
           41-A District Court of Michigan (the “Eviction Court”), Case No.
           US14-00927-LT.

           g. On April 2, 2014, Maurice and Hana Gorges were ordered to
           pay $1,866.66 within seven days and then $2,000 per month
           beginning on May 1, 2014 (the “Escrow Order”), until further
           ordered by the Eviction Court.

           h. Maurice and Hana Gorges did not make any payments under the
           Escrow Order.

           i. Huntington subsequently sought relief in the Eviction Court for
           Maurice and Hana Gorges’ failure to make the escrow payments.

           j. On September 11, 2014 the 41A District Court issued an Order
           (the “September 11 Order”):

                  i. Granting Huntington’s Motion for Summary
                     Disposition as to all issues related to Defendant’s
                     bankruptcy claim and all issues related to the procedural
                     aspects of the foreclosure proceedings for the reasons
                     stated on the record.



                                            5



14-59311-tjt   Doc 154    Filed 10/12/18    Entered 10/12/18 16:09:51           Page 5 of 42
                  ii. Waiving Defendants’ right to a jury trial due to their
                      failure to pay the amount set forth in the Escrow Order.

                  iii. Finding that Defendants satisfied their requirements to
                       answer the complaint but that they may file a written
                       Answer within 21 days.

                  iv. Finding that there are questions of fact present as to the
                      parties’ settlement negotiations and the implications on
                      the foreclosure proceedings.

                  v. Allowing discovery and motions until the trial date.

           k. On October 2, 2014 Huntington Bank filed a Motion for
           Reconsideration of the September 11 Order in the Eviction Court.

           l. On October 24, 2014 the Eviction Court denied Huntington
           Bank’s Motion for Reconsideration.

           m. On October 31, 2014 Maurice and Hana Gorges filed a Motion
           to Compel discovery in the 41A District Court.

           n. On November 19, 2014 the Eviction Court heard the Motion to
           Compel and Huntington’s Motion to Compel Production of
           Documents, Depositions, and Property Inspection, at which time
           the Eviction Court ruled that:

                  i. The parties shall exchange interrogatory responses and
                     documents by November 25, 2014 except that
                     Defendants shall provide documents to Huntington’s
                     counsel on November 21;

                  ii. Huntington’s representative shall appear for video
                      deposition on November 21, 2014;

                  iii. Defendants and Christ Gorges shall appear for
                       depositions on November 26, 2014;

                  iv. Trial was adjourned to December 10, 2014;

                  v. If Krystal Gorges is to testify, Huntington may depose
                     her prior to trial;



                                            6



14-59311-tjt   Doc 154    Filed 10/12/18     Entered 10/12/18 16:09:51           Page 6 of 42
                  vi. Huntington’s request to inspect the property was denied
                      but may be reconsidered if Huntington receives
                      judgment in its favor.

           o. On December 10, 2014, the day scheduled for trial in the
           Eviction Action, Huntington and the Gorges Family entered into a
           settlement (the “Settlement”).

           p. The Settlement, among other terms, required Maurice and Hana
           Gorges to tender $20,000 to Huntington before December 17, 2014
           at 5:00 p.m., with the balance to be paid before February 9, 2015.
           In the event that either payment was not made, Huntington’s
           counsel could release a consent judgment, from escrow, and have it
           entered with the Eviction Court.

           q. The Gorges Family did not make either payment required under
           the Settlement.

           r. On December 17, 2014, Maurice Gorges filed the Maurice
           Gorges Bankruptcy.

           s. Following the hearing of Huntington’s Motion for Relief from
           Stay held on January 15, 2015, this Court issued its Order Granting
           in Part, and Denying in Part, Motion by Huntington National Bank
           for Relief from Stay (Docket No. 31, “Order on Motion”).

           t. In part, the Order on Motion provided Maurice and Hana Gorges
           until February 17, 2015 to tender the payments under the
           Settlement.

           u. On February 18, 2015, Huntington filed its Affidavit of
           Non-Compliance (Docket No. 38) and this Court entered its Order
           Granting Relief from the Automatic Stay related to the Real
           Property (Docket No. 39).

           v. On February 24, 2015, the Eviction Court entered the Consent
           Judgment for possession of the Real Property.

           w. On March 4, 2015, Maurice Gorges filed his Motion for
           Voluntary Dismissal of Bankruptcy Case (Docket No. 42).

           x. On March 4, 2015, this Court entered its Dismissal of the
           Maurice Gorges Bankruptcy (Docket No. 43).


                                            7



14-59311-tjt   Doc 154    Filed 10/12/18    Entered 10/12/18 16:09:51         Page 7 of 42
                 y. On March 20, 2015, this Court entered its Opinion and Order
                 Regarding Huntington’s Motion to Set Aside Order Granting
                 Debtor’s Request for Voluntary Dismissal of Chapter 13 Case
                 (Docket No. 53) which, among other things, required Maurice
                 Gorges and Stuart Sandweiss, each, to file a response to
                 Huntington’s motion (“Motion to Set Aside Order”).

                 z. Maurice Gorges did not file a response to Huntington’s Motion
                 to Set Aside Order and, on April 6, 2015, this Court entered its
                 Order Granting Sanctions in Favor of Huntington Against Debtor
                 Maurice Gorges (Docket No. 57).

                 aa. On May 1, 2015, this Court entered its Order Regarding
                 Further Proceedings on Huntington’s Request for Sanctions
                 Against Debtor’s Attorney, Stuart Sandweiss, Contained in
                 Huntington’s Motion to Set Aside Order, Etc. (Docket No. 62),
                 which, among other things, scheduled this matter for an evidentiary
                 hearing.7

2. The December 10, 2014 settlement agreement that resolved the Eviction Case

       As noted above, the state court Eviction Case was settled by a written agreement (the

“Settlement Agreement”) signed on December 10, 2014.8 The parties to the Settlement

Agreement were Huntington, Maurice Gorges, Hana Gorges, and Christ Gorges (the son of

Maurice and Hana Gorges). The Settlement Agreement was finalized and signed at the state

court, on the day trial was scheduled to begin in the Eviction Case. The Settlement Agreement

was signed by all of the parties and their attorneys, and was filed in the state court.

       The Settlement Agreement required Gorges and his wife to pay Huntington a total of

$410,000.00, in two installments, in exchange for conveyance of the Real Property by



       7
           Joint Final Pretrial Order (Docket # 119) at 9-11.
       8
          A copy of the Settlement Agreement is Sandweiss Ex. B-16, page 2, and also is Huntington Ex.
21, page 2. This Settlement Agreement also appears in the record of this case, at Docket # 14 (Ex. 10,
page 2); and at Docket # 46 (Ex. 9, page 2).

                                                     8



  14-59311-tjt      Doc 154       Filed 10/12/18      Entered 10/12/18 16:09:51      Page 8 of 42
Huntington to Maurice and Hana Gorges. The first payment was “a non-refundable payment of

$20,000.00” that had to be paid by 5:00 p.m. on December 17, 2014. The remaining

$390,000.00 had to be paid by 5:00 p.m. on February 9, 2015. The Settlement Agreement

provided that “[u]pon timely receipt of the full $410,000, Huntington will execute and deliver a

quit claim deed or appropriate court order vesting title for the property to Maurice and Hana

Gorges (Gorges’ choice).” In the next sentence, the Settlement Agreement stated: “If Maurice

and Hana want title in the name of someone else, they can make this transfer independent of our

settlement.”

       The Settlement Agreement also required the Gorges parties to “execute a consent

judgment for possession” of the Real Property, to be “held in escrow” by Huntington’s counsel,

and provided that if payment was not timely made, “the consent judgment may be immediately

filed with the court along with an application for an order of eviction (no statutory 10 day waiting

period).” The agreement also provided that “Huntington may also immediately tender the

consent judgment if [the Gorges parties] fail to timely pay the $20,000 non-refundable payment.”

If full payment was timely made, the escrowed consent judgment would be destroyed and the

Eviction Case dismissed with prejudice.

       In the sentence of the Settlement Agreement quoted above, which contains the phrase

“Huntington will execute and deliver a quit claim deed or appropriate court order vesting title

for the property to Maurice and Hana Gorges (Gorges’ choice),” (emphasis added), the words

just bolded were added by hand. In a hearing in the state court on the day the agreement was

signed, attorney Sandweiss explained why these words were added, giving the Maurice and Hana

Gorges the choice of receiving a quit claim deed or a court order:


                                                 9



  14-59311-tjt    Doc 154      Filed 10/12/18     Entered 10/12/18 16:09:51        Page 9 of 42
                 The agreement provides that my clients or their designees will pay
                 the sum of $410,000 to acquire title to the property either through a
                 Quitclaim Deed or a Court Order, and we have to work out the
                 exact things, it’s going to be my client’s choice as to how they
                 want to do it.

                 The concern is with the transfer taxes, and my experience is that if
                 there is a Court Order we can avoid paying roughly three-and-one-
                 half thousand dollars in transfer taxes.9

       According to Huntington’s appraisal, the Real Property had a value of over $500,000.10

At this value, the Settlement Agreement’s purchase price of $410,000 would enable Maurice and

Hana Gorges to obtain significant equity if they purchased the Real Property, even with the

approximately $13,500 in real estate taxes owing on the property at the time.11 As Huntington’s

representative, John Schandevel, testified:

                 The house had an appraised value of over $500,000. So our
                 agreement to the $410,000 at least in my opinion was still
                 Huntington giving up almost $100,000 in value in order to get that
                 deal done and you know, close the case and move on.12

       The evidence is undisputed that when they made the Settlement Agreement and

thereafter, Maurice and Hana Gorges had financial resources available to them to purchase the

Real Property for $410,000. Importantly, Sandweiss had a good faith and reasonable belief of

this, at all times on and after the date of the Settlement Agreement on December 10, 2014.13 The



       9
            Sandweiss Ex. B-17 (Tr. of December 10, 2014 Eviction Case hearing) at 6.
       10
           Hearing Tr. (Docket #150) at 141 (Testimony of Maurice Gorges); Hearing Tr. (Docket # 151)
at 99 (Testimony of John Sandevel).
       11
            E.g., Hearing Tr. (Docket # 150) at 125 (Testimony of Maurice Gorges).
       12
            Hearing Tr. (Docket # 151) at 99.
       13
            Hearing Tr. (Docket # 150) at 202-03, 228, 229, 230 (Testimony of Sandweiss).

                                                   10



 14-59311-tjt       Doc 154      Filed 10/12/18     Entered 10/12/18 16:09:51           Page 10 of 42
funding available to Gorges at the time consisted of $200,000 that Krystal Gorges, the daughter

of Maurice and Hana Gorges, would pay, and which she had available in an account,14 plus a loan

that had been approved in the amount of up to $250,000.15 This total of up to $450,000 would

enable Gorges to pay Huntington the $410,000 purchase price under the Settlement Agreement,

and to pay the real estate taxes owing on the Real Property, then in the amount of about

$13,500.00.

        The above information about these funding sources were disclosed to Sandweiss before

the parties made the Settlement Agreement. And Sandweiss testified, credibly and without

contradiction, that before the settlement was made he had seen proof that Krystal Gorges had the

$200,000 in an account, during discovery in the Eviction Case.16

3. The request by Gorges that Huntington convey title to the Real Property in the name of
   Krystal Gorges, rather than in the names of Maurice and Hana Gorges

        About 28 hours before Maurice and Hana Gorges were due to make the $20,000 non-

refundable payment to Huntington under the Settlement Agreement (the due date being

December 17, 2014 at 5:00 p.m.), they requested that Huntington agree to convey title to the Real

Property in the name of Krystal Gorges, rather than in the names of Maurice and Hana Gorges as

provided in the Settlement Agreement. The reason for this request is unknown, and no reason

was communicated to Huntington. One can speculate that perhaps Gorges and his family wanted




       14
          The $200,000 had originated with Christ Gorges, and he had transferred it into Krystal
Gorges’s account. (Hearing Tr. (Docket # 150) at 167 (Testimony of Christ Gorges)).
       15
           See Hearing Tr. (Docket # 150) at 126-27, 148, 151, 152-53 (Testimony of Maurice Gorges);
see also Hearing Tr. (Docket # 150) at 98-99 (Testimony of Hana Gorges).
       16
            Hearing Tr. (Docket # 150) at 229 (Testimony of Sandweiss).

                                                  11



 14-59311-tjt      Doc 154      Filed 10/12/18     Entered 10/12/18 16:09:51         Page 11 of 42
title in the name of Krystal Gorges because she was to provide $200,000 of the funding to

purchase the Real Property. And one can speculate that perhaps Gorges and his family wanted

Huntington to convey title to Krystal Gorges directly, rather than have title conveyed to Maurice

and Hana Gorges and then have them reconvey the property to Krystal Gorges, in order to avoid

having to pay a transfer tax on a second conveyance, from Maurice and Hana to Krystal. But on

the present record these things would only be speculation. No evidence was presented to explain

why Gorges asked that Huntington convey title directly to Krystal Gorges, and there is no

evidence that Gorges ever disclosed any such reason to Huntington.

       In any event, at 12:31 p.m. on December 16, 2014, Sandweiss sent the following e-mail

message to Huntington’s attorney:

                  Marc,

                  The Gorges family contacted me today about having the title vest
                  in Krystal’s name (as originally contemplated) as opposed to
                  Maurice and Hana. In other words, the Quit Claim Deed would be
                  from the bank to Krystal. Does you[r] client have any objection?

                  Please let me know ASAP.

                  Thank you,

                  Stuart Sandweiss17

       Four minutes later, Huntington’s attorney responded, by e-mail, refusing this request:

                  This issue is specifically addressed in the consent order as
                  something that Maurice and Hana will have to do independent of
                  our settlement. I’m not trying to be difficult here, but the
                  settlement is a re-purchase and Krystal was not the prior owner.18


       17
            Huntington Ex. 44.
       18
            Id.

                                                  12



 14-59311-tjt       Doc 154      Filed 10/12/18    Entered 10/12/18 16:09:51           Page 12 of 42
       Seven minutes after that, Sandweiss sent this e-mail to Huntington’s attorney, repeating

the Gorges’s request, in different words:

                  I understand what the settlement agreement states. Mr. and Mrs.
                  Gorges want to assign their right to repurchase the property to
                  Krystal. The question is whether or not your client is going to
                  object. Alternatively, will your client agree to an LLC purchasing
                  the property?

                  Please contact your client and let me know.

                  Stuart

                  P.S. If necessary I will be happy to discuss this with you and
                  explain the circumstances.19

       Only 35 minutes later, at 1:17 p.m. on December 16, 2014, Huntington’s counsel sent the

following reply, again refusing the Gorges’s request:

                  I confirmed that my client is not interested in changing any of the
                  terms of our settlement.20

       Later that day, Christ Gorges, the brother of Krystal Gorges and son of Maurice and Hana

Gorges, called Huntington’s attorney to again request that title be in the name of Krystal Gorges.

Huntington’s attorney then stated the following in an e-mail to Sandweiss, sent at 11:29 a.m. on

December 17, 2014, again refusing the Gorges’ request:

                  Stuart,

                  After I sent you the below email yesterday, I received a call from
                  Christ. He was again asking for the settlement to be modified. I
                  again passed the request on to Huntington. Huntington confirmed
                  this morning that it is not interested in modifying the settlement.



       19
            Id.
       20
            Id.

                                                   13



 14-59311-tjt       Doc 154     Filed 10/12/18      Entered 10/12/18 16:09:51           Page 13 of 42
                    Christ asked that I call his cell phone to let him know what I heard.
                    However, since you are representing him, I trust that you will pass
                    this along. If you would like me to call him direct, please let me
                    know.

                    Thank you,

                    Marc 21

          In repeatedly refusing the Gorges’s request that title to the Real Property be placed in the

name of Krystal Gorge, rather than Maurice and Hana Gorges, Huntington did not give a reason,

other than to say that this was not what the Settlement Agreement provided. Huntington merely

stated repeatedly that it was not interested in modifying the settlement. When asked in the

evidentiary hearing why Huntington had refused the Gorges’s request, Huntington’s

representative who made the decision, John Schandevel, answered this way:

                    It was specifically put into the settlement that the title would go
                    back to Maurice and Hana Gorges. It was just agreed to. Given
                    the -- the nature of our experience through the process and the
                    potential that we didn’t know what the purpose was, or what the
                    ramifications might be of putting the title into someone else’s
                    name, we chose not to accept that.22

          Thus, it appears that Huntington’s refusal was because of some vague fear of the

unknown, a fear that was not communicated to or discussed with any member of the Gorges

family or the Gorges’s attorney, Sandweiss.

          As of the afternoon of December 14, 2014, therefore, the situation was this: (1) Gorges

and his family had a deadline of 5:00 p.m. that day to make the non-refundable payment of



          21
               Id.; see also Hearing Tr. (Docket # 150) at 203-04 (Testimony of Sandweiss about the e-
mails).
          22
               Hearing Tr. (Docket # 151) at 62.

                                                      14



 14-59311-tjt         Doc 154      Filed 10/12/18      Entered 10/12/18 16:09:51          Page 14 of 42
$20,000 to Huntington, toward purchase of the Real Property under the Settlement Agreement, or

Huntington would obtain a consent judgment of possession; (2) Maurice Gorges had the $20,000

available to make the payment that day, through his daughter Krystal having the money on hand

in her account;23 (3) for reasons unknown and not communicated to Huntington, Maurice and

Hana Gorges wanted Huntington to agree to convey title to the Real Property in the name of

Krystal Gorges, rather than in the names of Maurice and Hana Gorges; and (4) for reasons

unknown and not communicated to Gorges, Huntington was unwilling to agree to the Gorges’s

request.

4. The filing of Gorges’s Chapter 13 bankruptcy case on December 17, 2014

       Sandweiss contends, and testified, that the Gorges’s request that Huntington convey the

Real Property in the name of Krystal Gorges was not a request to modify the Settlement

Agreement.24 Huntington has consistently disagreed with this contention. At first blush, at least,

Sandweiss would seem clearly to be wrong. As quoted in Part III.A.2 of this Opinion, the

Settlement Agreement says that upon timely payment of the full $410,000 purchase price,

“Huntington will execute and deliver a quit claim deed or appropriate court order vesting title for

the property to Maurice and Hana Gorges (Gorges’ choice).” Then, in the very next sentence, the

agreement stated: “If Maurice and Hana want title in the name of someone else, they can make

this transfer independent of our settlement.”25



       23
          Hearing Tr. (Docket # 150) at 152-53 (Testimony of Maurice Gorges); 181 (Testimony of
Christ Gorges).
       24
            Hearing Tr. (Docket # 150) at 236 (Testimony of Sandweiss).
       25
            Sandweiss Ex. B-16 at page 2.

                                                  15



 14-59311-tjt      Doc 154      Filed 10/12/18     Entered 10/12/18 16:09:51      Page 15 of 42
       This language clearly means that the transfer of the Real Property to anyone other than

Maurice and Hana Gorges would have to be done by Maurice and Hana, by separate transfer after

Huntington had transferred the property to Maurice and Hana.

       In his testimony, Sandweiss contended that the reference in this Settlement Agreement

language to “(Gorges’ choice)” means that Maurice and Hana Gorges had a choice as to who

Huntington conveyed the Real Property to.26 But this is not correct, as discussed in Part III.A.2

of this Opinion. As this language unambiguously means, and as made clear by Sandweiss

himself on the record during the December 10, 2014 state court hearing, this language only gave

Maurice and Hana Gorges a choice between receiving a quit claim deed to them for the Real

Property or receiving a “court order vesting title” in Maurice and Hana Gorges.

       Huntington therefore was not unreasonable in taking the view that it would require an

agreed modification of the Settlement Agreement in order for Huntington to convey the Real

Property to Krystal Gorges, as Maurice and Hana Gorges requested. But the Court finds that

neither was it unreasonable or frivolous for Sandweiss to disagree with Huntington’s position.

       This is so based on a somewhat different theory, which Sandweiss testified about, and

which Sandweiss alluded to in one of his pre-bankruptcy e-mails to Huntington’s attorney. That

theory is that Maurice and Hana Gorges had a right to assign their rights under the Settlement

Agreement to Krystal Gorges, and that such assignment would permit and require Huntington to

convey the Real Property directly to Krystal Gorges. In one of his December 16, 2014 e-mails to

Huntington’s attorney, Sandweiss alluded to Maurice and Hana Gorges assigning their rights

under the Settlement Agreement to Krystal Gorges, as a basis for Huntington to convey title to


       26
            Hearing Tr. (Docket # 150) at 253 (Testimony of Sandweiss).

                                                  16



 14-59311-tjt      Doc 154      Filed 10/12/18     Entered 10/12/18 16:09:51      Page 16 of 42
Krystal Gorges.27 And during the evidentiary hearing, Sandweiss testified this way, under cross-

examination by Huntington’s counsel:

                  Q . . . What language in there does it – where does it specifically
                  say that Huntington was obligated to deed the property to Krystal?

                  A It says if Maurice and Hana want title in the name of someone
                  else, they can make this transfer independent of our settlement.

                  Q So outside of the settlement agreement in other words?

                  A Not necessarily. That’s the way you interpret it. . . . I said that’s
                  what I said. There’s definitely – I can definitely see where there
                  could be room for ambiguity, but I think that it gives them the right
                  to say hey, we’re going to assign our right to somebody else. And I
                  think even – I don’t even think it needs to be part necessarily of the
                  settlement agreement. I think under general contract law the party
                  to a contract has the right to assign a part of a contract to another
                  party, unless it’s got a personal contract for services or something
                  like that. I think that’s contracts 101. But I – there was no time
                  from when I learned of this until such time as we had – we had a
                  four hour window there roughly to get this determined and didn’t
                  want to take a chance on being wrong.28

        This assignment theory by Sandweiss, as a basis for his argument that an amendment of

the Settlement Agreement was not required in order for Huntington to convey title directly to

Krystal Gorges, was not unreasonable or frivolous. Rather, it was a reasonable, colorable theory,

and Sandweiss asserted this theory in good faith. For example, it appears that under Michigan

law, a purchaser under a real estate contract has the right to assign his rights under that contract

to a third party, without the consent of the seller. See Hull v. Hostettler, 194 N.W. 996, 997


       27
            Huntington Ex. 44 at pages 1-2 (December 16, 2014, 12:42 p.m. e-mail from Sandweiss to
Jerabek) (“I understand what the settlement agreement states. Mr. and Mrs. Gorges want to assign their
right to repurchase the property to Krystal. The question is whether or not your client is going to
object.”)
        28
             Hearing Tr. (Docket # 150) at 253-54 (Testimony of Sandweiss).

                                                    17



 14-59311-tjt       Doc 154      Filed 10/12/18     Entered 10/12/18 16:09:51          Page 17 of 42
(Mich. 1923) (holding that an anti-assignment clause in a real estate contract “does not absolutely

prohibit the vendee from selling and assigning his interest in the property” because “[i]f it did, it

would be an unlawful restriction upon the power to alienate real estate” and holding that despite

this clause, the vendees “had a right to sell and assign their interest”); 1 Mich. Civ. Jur.

Assignments § 20 (August 2018 Update) (Rights and incidents passing by assignment) (“The

assignment of property or of a contract right transfers ownership of the property or right owned

by the assignor.”); see also Arthur L. Corbin, Corbin on Contracts § 870 at 817 (1 vol. ed. 1952)

(Effect of Obligor’s Assent to an Assignment) (“The effectiveness of an assignment does not

depend upon the assent of the obligor.”).

       Gorges decided to file his Chapter 13 bankruptcy case on December 17, 2014, just before

the 5:00 p.m. deadline that day to make the $20,000 non-refundable payment to Huntington. He

did this not because he did not have the $20,000 available to make the payment, and not because

he never intended to make any payments to Huntington and just wanted to gain more time before

losing possession of the Real Property to Huntington. Rather, the Court finds that Gorges filed

this bankruptcy case only for the purpose of getting some additional time to try to find a

resolution to the title issue, before he had to pay the non-refundable $20,000.29 And this was

Sandweiss’s understanding and purpose when he filed this Chapter 13 case for Gorges. As

Sandweiss testified:

                 Q . . . You filed Chapter 13 for Maurice in December 2014, is that
                 correct?

                 A I believe December 17th, yes.



       29
            Hearing Tr. (Docket # 150) at 163, 181 (Testimony of Christ Gorges).

                                                   18



 14-59311-tjt      Doc 154      Filed 10/12/18      Entered 10/12/18 16:09:51        Page 18 of 42
               Q . . . And the purpose, although I think it’s been identified by
               you, by Mr. -- by both Christ and -- and Maurice, one of the prime
               reasons was that Maurice needed the ability –- Maurice and Hana
               to come up with that $20,000 down stroke?

               A That was one of the prime -– and I don’t know if the word is
               come up with it to pay it. They wanted to -- there was this issue
               with the title and they wanted to make sure before the money was
               paid that they would be able to resolve this issue. I didn’t even
               quite understand the entire issue, but whatever it was, they said
               they were taking care of it. And they came -- Maurice and Christ
               came to me after the email from Mr. Jerabek, I think that was at --
               and it was lunch time on the 17th and said, okay, they don’t want
               to change the – they don’t want to deal this, what are our options.
               And I said well, you can go back to District Court and try and get
               resolution there. I said, but remember you’re on a tight timetable
               and you only got a couple hours. I said you can move out and give
               up the right to -- you know, if you don’t want to -- don’t want to do
               the deal, then just move out. I said, or, if you want the -- the 60
               day exemption by 108(b) then you can file Chapter 13 and then . . .
               under 108(b) you’ve got 60 days to cure the $20,000 payment and
               work out whatever it is with the tax issues and work out whatever
               title issues there are. And you’ve got that ability to do that. So
               that’s what they ultimately chose.

               Q . . . And again that’s after the bankruptcy proceeding itself is
               filed?

               A No, that was before. I had this discussion with them before – . . .
               that afternoon. . . . [A]nd so they decided that Maurice was going
               to file bankruptcy.30

     Under Bankruptcy Code § 108(b),31 the filing by Gorges of this Chapter 13 case, at 4:21

     30
          Hearing Tr. (Docket # 150) at 231-32 (Testimony of Sandweiss).
     31
          Section 108(b) states:

               (b) Except as provided in subsection (a) of this section, if applicable
               nonbankruptcy law, an order entered in a nonbankruptcy proceeding, or
               an agreement fixes a period within which the debtor or an individual
               protected under section 1201 or 1301 of this title may file any pleading,
               demand, notice, or proof of claim or loss, cure a default, or perform any
               other similar act, and such period has not expired before the date of the

                                                  19



14-59311-tjt      Doc 154      Filed 10/12/18      Entered 10/12/18 16:09:51           Page 19 of 42
p.m. on December 17, 2014, had the effect of giving Gorges an additional 60 days after the

bankruptcy petition date — i.e., until Monday, February 17, 201532 — to make the payments that

had been due at 5:00 p.m. on December 17, 2014 ($20,000) and on February 9, 2015 ($390,000).

See also discussion of § 108(b) in Part III.A.5 of this Opinion, below.

        Huntington’s theory is that Sandweiss filed the bankruptcy petition for Gorges only to

delay the time when Huntington would be able to obtain possession of the Real Property, and that

Sandweiss knew or had reason to know that Gorges had no intention of making any payment

required by the Settlement Agreement. But Huntington failed to prove this theory. Rather, the

Court finds from the evidence that Sandweiss filed this bankruptcy case for Gorges only to obtain

more time to try to resolve the dispute with Huntington, over Huntington’s refusal to convey the

property directly to Krystal Gorges, and in the reasonable hope that the issue could be resolved,

that the $410,000 payment would be made to Huntington before the extended deadline under

§ 108(b) expired, and that the Gorges family would be able to keep and stay in their home, under

the Settlement Agreement.

5. Events after Gorges filed this Chapter 13 case

        On December 23, 2014, less than a week after Gorges filed this bankruptcy case,


                filing of the petition, the trustee may only file, cure, or perform, as the
                case may be, before the later of—

                (1) the end of such period, including any suspension of such period
                occurring on or after the commencement of the case; or

                (2) 60 days after the order for relief.

11 U.S.C. § 108(b).
        32
           Day 60 fell on Sunday, February 15, 2015, and the next day was a legal holiday (President’s
Day), so the 60-day period ended on Tuesday, February 17, 2015. See Fed. R. Bankr. P. 9006(a)(1).

                                                      20



 14-59311-tjt     Doc 154        Filed 10/12/18       Entered 10/12/18 16:09:51               Page 20 of 42
Huntington filed a motion seeking to modify the automatic stay, or in the alternative to dismiss

this case.33 Huntington’s motion argued that Gorges filed this case “in bad faith, and for the sole

purpose of delaying a pending eviction.”34 Gorges filed a response, through Sandweiss, objecting

to the motion.35 The Court held an expedited hearing on the motion, on January 15, 2015.

       During the hearing, Huntington argued, among other things, that Bankruptcy Code

§ 108(b) did not extend the Gorges’s payment deadlines under the Settlement Agreement.36

Among other things, Sandweiss argued, on behalf of Gorges, that: (1) § 108(b) did extend the

Gorges’s deadlines for making the two payments under the Settlement Agreement, to February

17, 2015; and (2) Gorges did not file this bankruptcy case to delay an eviction, but rather in a

good faith effort to use § 108(b) to obtain more time to try to resolve the title issue with

Huntington, so that the purchase could go forward; and (3) if the $410,000 purchase price was

not paid to Huntington by the February 17, 2015 deadline, the Court should grant stay relief to

permit Huntington to pursue eviction in state court.37

       At the conclusion of the motion hearing, the Court ruled from the bench that § 108(b) did

indeed apply, and that it had the effect of extending until February 17, 2015 the Gorges’s

deadlines to make the required payments under the Settlement Agreement.38 The Court declined



       33
            Docket # 14.
       34
            Id. at 1.
       35
            Docket # 23.
       36
            Hearing Tr. (Docket # 35) at 7-8.
       37
            Id. at 11-12, 13-18, 21-22.
       38
            Id. at 31.

                                                   21



 14-59311-tjt           Doc 154   Filed 10/12/18   Entered 10/12/18 16:09:51        Page 21 of 42
to dismiss this case, but the Court ruled that stay relief would be granted if Gorges did not pay

Huntington the full $410,000 purchase price by the February 17, 2015 deadline.39

       During its bench ruling, the Court also ruled that even if Gorges filed this bankruptcy case

only in order to obtain more time to make the $20,000 non-refundable payment under the

Settlement Agreement, that would not constitute “any sort of improper scheme to hinder, delay,

or defraud Huntington.” This is so, the Court reasoned, because this “is an instance of a debtor

taking advantage of a provision of federal law and availing himself of a right that he has to file

bankruptcy and take advantage of the federal law under Section 108(b).” And, the Court further

reasoned, “there is nothing in the [S]ettlement [A]greement that precluded [Gorges] from doing

so or that . . . indicates that his having done that . . . would have been impermissible or improper

or fraudulent in any way.”40

       The Court entered an order on January 16, 2015, granting Huntington’s stay relief motion

in part. The Order gave Gorges through February 17, 2015 to pay Huntington the $410,000

purchase price under the Settlement Agreement, and provided that Huntington could get an order

granting relief from stay, to pursue possession of the Real Property in state court, including

eviction, if the payment was not timely made.41

       After filing this bankruptcy case, neither Sandweiss nor any of the Gorges family made

any further requests that Huntington transfer the Real Property to Krystal Gorges, rather than to



       39
            Id. at 32-33.
       40
            Id. at 33-34.
       41
          “Order Granting in Part, and Denying in Part, Motion by Huntington National Bank for Relief
from Stay” (Docket # 31).

                                                  22



 14-59311-tjt       Doc 154    Filed 10/12/18     Entered 10/12/18 16:09:51         Page 22 of 42
Maurice and Hana Gorges.42 The evidence does not disclose why this is. But given Huntington’s

arguments in its stay-relief/dismissal motion, and the position Huntington took during the

hearing on that motion, it clearly appears that any post-petition efforts by Sandweiss to discuss

the title issue with Huntington would have been futile. And Sandweiss certainly would have

been reasonable to think so.

       Ultimately, Maurice and Hana Gorges decided not to make the payments due under the

Settlement Agreement, and to forfeit their right to purchase the Real Property under the

Settlement Agreement. Until they made this decision, they had intended to go forward with the

purchase of the Real Property.43 They made the decision to give up the Real Property in February

2015, and they moved out of the property on or about February 16 or 17, 2015.44 They made this

decision, they say, only because the title issue was not resolved.45 Sandweiss did not learn of this

decision until on or shortly after February 9, 2015.46

       On February 18, 2015, Huntington filed an affidavit stating that Gorges had not paid the

$410,000 purchase price under the Settlement Agreement, and the same day, the Court entered an

order lifting the automatic stay, effective immediately, to permit Huntington to pursue its rights




       42
          See Hearing Tr. (Docket # 150) at 205, lines 9-12 (Testimony of Sandweiss), 272-73
(Testimony of John Schandevel).
       43
            Id. at 176, 180.
       44
            Hearing Tr. (Docket # 150) at 175 (Testimony of Christ Gorges).
       45
            Hearing Tr. (Docket # 150) at 123, 138, 142, 147 (Testimony of Maurice Gorges).
       46
          Hearing Tr. (Docket # 150) at 230, 232-33 (Testimony of Sandweiss); Sandweiss Ex. C at
pages 200-04 (February 9, 2015 e-mails between Stuart Sandweiss and Christ Gorges).

                                                   23



 14-59311-tjt       Doc 154     Filed 10/12/18     Entered 10/12/18 16:09:51         Page 23 of 42
in state court to obtain possession of the Real Property, including through an eviction.47

Huntington recovered actual possession of the Real Property on February 27, 2015.48

       On March 4, 2015, Gorges, through Sandweiss, filed a motion to voluntarily dismiss this

bankruptcy case, and the Court entered an order dismissing this case.49 Huntington then filed its

Sanctions Motion.

       Part of its motion for sanctions sought a judgment against Gorges, for extensive physical

damage that Gorges and others allegedly did to the Real Property before they moved out. The

color photographs attached as exhibits to Huntington’s Motion show outrageous damage to the

home, which obviously was done deliberately by someone.50 At a preliminary hearing on

Huntington’s Motion, Huntington’s attorney alleged that Gorges and his family had done about

$250,000 worth of damage to the Real Property before moving out.51 But Huntington’s attorney

also made clear that Huntington was not seeking any monetary or other relief against Sandweiss

for such damages. Nor does Huntington contend that Sandweiss in any way participated in

damaging the Real Property, or that Sandweiss had any reason to know that such damage would

occur. Rather, Huntington seeks only the excess attorney fees and related expenses that it says




       47
            Docket ## 38, 39.
       48
            Docket # 46 at 2, ¶ 8.
       49
            Docket ## 42, 43.
       50
           Docket # 46, compare Ex. 10 (before-damage photographs) with Ex. 14 (after-damage
photographs). The Huntington motion, with black and white copies of the photographs attached, was
admitted into evidence as Sandweiss Ex. E-14.
       51
            Hearing Tr. (Docket # 153) at 5-6.

                                                  24



 14-59311-tjt       Doc 154      Filed 10/12/18   Entered 10/12/18 16:09:51        Page 24 of 42
Sandweiss has caused Huntington to incur.52 As to Gorges himself, Huntington obtained a

judgment by default on April 6, 2015, in the amount of $78,000.00.53

B. Applicable law

1. Sanctions under 28 U.S.C. § 1927

       Under 28 U.S.C. § 1927,

                 Any attorney or other person admitted to conduct cases in any court
                 of the United States or any Territory thereof who so multiplies the
                 proceedings in any case unreasonably and vexatiously may be
                 required by the court to satisfy personally the excess costs,
                 expenses, and attorneys’ fees reasonably incurred because of such
                 conduct.

28 U.S.C. § 1927.

       The United States Court of Appeals for the Sixth Circuit has held that § 1927 permits

sanctions against individual attorneys only; it “does not authorize the imposition of sanctions on

a represented party, nor does it authorize the imposition of sanctions on a law firm. Claiborne v.

Wisdom, 414 F.3d 715, 722–24 (7th Cir. 2005), cert. dismissed, 546 U.S. 116 (2006).” Rentz v.

Dynasty Apparel Indus., Inc., 556 F.3d 389, 396 n.6 (6th Cir. 2009).

       This Court discussed § 1927 at length in In re Sharkey, 563 B.R. 655 (Bankr. E.D. Mich.

2017), and reiterates that discussion here:

                 The United States Court of Appeals for the Sixth Circuit recently
                 confirmed that bankruptcy courts have authority to order relief
                 under § 1927. See Grossman v. Wehrle (In re Royal Mgt., Inc.),
                 652 Fed. App’x 330, 341-42 (6th Cir. 2016), cert. denied sub nom.
                 Grossman v. Wehrle, No. 16-642, 2017 WL 276189 (January 23,
                 2017). And the Sixth Circuit recently discussed § 1927 as follows:


       52
            Id. at 7-8.
       53
            Docket # 57.

                                                 25



 14-59311-tjt        Doc 154   Filed 10/12/18    Entered 10/12/18 16:09:51        Page 25 of 42
                      “Section 1927 sanctions are warranted when an
                      attorney objectively ‘falls short of the obligations
                      owed by a member of the bar to the court and
                      which, as a result, causes additional expense to the
                      opposing party.’” Red Carpet Studios Div. of
                      Source Advantage, Ltd. v. Sater, 465 F.3d 642, 646
                      (6th Cir. 2006) (quoting In re Ruben, 825 F.2d 977,
                      984 (6th Cir. 1987)) (emphasis added). “Section
                      1927 sanctions may be imposed without a finding
                      that the lawyer subjectively knew that his conduct
                      was inappropriate.” Hogan v. Jacobson, 823 F.3d
                      872, 886 (6th Cir. 2016). Thus, sanctions under 28
                      U.S.C. § 1927 “require a showing of something less
                      than subjective bad faith, but something more than
                      negligence or incompetence.” Rentz v. Dynasty
                      Apparel Indus., Inc., 556 F.3d 389, 396 (6th Cir.
                      2009); Red Carpet Studios, 465 F.3d at 646; In re
                      Ruben, 825 F.2d at 984.

               Knopf v. Elite Moving Systems, No. 16-1307, 2017 WL 360555, at
               *4 (6th Cir. January 25, 2017) (footnote omitted).

                       Finally, in a recent case, the Bankruptcy Appellate Panel
               for the Sixth Circuit reviewed the case law and extensively
               described the standards applicable in the Sixth Circuit under
               § 1927:

                      “The purpose of sanctions under § 1927 is “‘to deter
                      dilatory litigation practices and to punish aggressive
                      tactics that far exceed zealous advocacy.’” In re
                      Royal Manor Mgmt., Inc., 525 B.R. 338, 365–66
                      (6th Cir. BAP 2015) (quoting Red Carpet Studios
                      Div. of Source Advantage, Ltd. v. Sater, 465 F.3d
                      642, 646 (6th Cir. 2006) (citing Jones v.
                      Continental Corp., 789 F.2d 1225, 1230–31 (6th
                      Cir. 1986))), aff’d sub nom. Grossman v. Wehrle (In
                      re Royal Manor Mgmt., Inc.), 652 Fed.Appx. 330
                      (6th Cir. June 2016).

                              Sanctions are warranted under §
                              1927 if counsel “falls short of the
                              obligations owed by a member of the


                                                26



14-59311-tjt     Doc 154     Filed 10/12/18     Entered 10/12/18 16:09:51          Page 26 of 42
                         bar to the court and which, as a
                         result, causes additional expense to
                         the opposing party.” Rentz v.
                         Dynasty Apparel Indus., Inc., 556
                         F.3d 389, 396 (6th Cir. 2009)
                         (citation omitted). Sanctions require
                         ‘‘more than negligence or
                         incompetence” but “something less
                         than subjective bad faith.” Hall v.
                         Liberty Life Assurance Co. of
                         Boston, 595 F.3d 270, 276 (6th Cir.
                         2010) (citation omitted) . . .
                         “Discrete acts of vexatious conduct
                         should be identified and a
                         determination made whether they
                         were done in bad faith or, even if bad
                         faith was not present, whether they
                         multiplied the proceedings pursuant
                         to 28 U.S.C. § 1927.” Riddle v.
                         Egensperger, 266 F.3d 542, 556 (6th
                         Cir. 2001) (quoting In re Ruben, 825
                         F.2d 977, 990 (6th Cir.1987)).

                  Royal Manor, 525 B.R. at 365 (emphasis added). In
                  Royal Manor, the Bankruptcy Appellate Panel
                  explained the Sixth Circuit’s standards:

                         Litigation conduct is reviewed “for
                         ‘unreasonable and vexatious’
                         multiplication of litigation despite
                         the absence of any conscious
                         impropriety.” Jones, 789 F.2d at
                         1230. Absent a showing of bad faith,
                         sanctions may be imposed “at least
                         when an attorney knows or
                         reasonably should know that a claim
                         pursued is frivolous, or that his or
                         her litigation tactics will needlessly
                         obstruct the litigation of nonfrivolous
                         claims.” [Ridder v. City of
                         Springfield, 109 F.3d 288, 298 (6th
                         Cir. 1997)], quoting Jones, 789 F.2d
                         at 1230. “[T]he mere finding that an


                                           27



14-59311-tjt   Doc 154   Filed 10/12/18    Entered 10/12/18 16:09:51   Page 27 of 42
                         attorney failed to undertake a
                         reasonable inquiry into the basis for a
                         claim does not automatically imply
                         that the proceedings were
                         intentionally or unreasonably
                         multiplied.” Ridder, 109 F.3d at 298.
                         “An attorney is liable under § 1927
                         solely for excessive costs resulting
                         from the violative conduct.” Id. at
                         299. Simple inadvertence or
                         negligence that frustrates the trial
                         judge will not support a sanction
                         under § 1927. In re Ruben, 825 F.2d
                         at 984. “There must be some conduct
                         on the part of the subject attorney
                         that trial judges, applying the
                         collective wisdom of their
                         experience on the bench, could agree
                         falls short of the obligations owed by
                         a member of the bar to the court and
                         which, as a result, causes additional
                         expense to the opposing party.” Id.
                         “A sanction is generally improper
                         where a successful motion could
                         have avoided any additional legal
                         expenses by defendants.” Id. at 988.

                  Royal Manor, 525 B.R. at 365 (quoting Riddle v.
                  Egensperger, 266 F.3d at 553) (emphasis added). In
                  summary, § 1927 is implicated when a party has (1)
                  multiplied proceedings, (2) unreasonably and
                  vexatiously, (3) in bad faith or when an attorney
                  knows or reasonably should know that the claim or
                  litigation tactics pursued is frivolous or will impede
                  the litigation of proper claims, and (4) which has
                  resulted in additional expense to the other parties.
                  ...

                         The Sixth Circuit has provided a helpful
                  perspective on the distinction between “zealous
                  representation” and “vexatious conduct:”

                         An attorney’s ethical obligation of


                                           28



14-59311-tjt   Doc 154   Filed 10/12/18     Entered 10/12/18 16:09:51      Page 28 of 42
                              zealous advocacy on behalf of his or
                              her client does not amount to carte
                              blanche to burden the federal courts
                              by pursuing claims that are frivolous
                              on the merits, or by pursuing
                              nonfrivolous claims through the use
                              of multiplicative litigation tactics
                              that are harassing, dilatory, or
                              otherwise “unreasonable and
                              vexatious.” Accordingly, at least
                              when an attorney knows or
                              reasonably should know that a claim
                              pursued is frivolous, or that his or
                              her litigation tactics will needlessly
                              obstruct the litigation of nonfrivolous
                              claims, a trial court does not err by
                              assessing fees attributable to such
                              actions against the attorney.

                       Jones v. Continental Corp., 789 F.2d 1225, 1230
                       (6th Cir. 1986) “Jones makes clear that the standard
                       for section 1927 determinations in this circuit is an
                       objective one, entirely different from determinations
                       under the bad faith rule.” Rogers v. Salvation Army,
                       No. 14–12656, 2015 WL 4488512, at *3 (E.D.
                       Mich. July 23, 2015).
                               To award fees and costs pursuant to § 1927,
                       the court must find that the attorney not only
                       multiplied the proceeding, but that the attorney did
                       so in objective bad faith or knew or should have
                       known the actions were frivolous. Mere
                       incompetence or negligence does not justify § 1927
                       sanctions.

                Montedonico v. Blasingame (In re Blasingame), 559 B.R. 676,
                686-89 (B.A.P. 6th Cir. 2016) (footnote omitted).

563 B.R. at 670-72.

2. Sanctions Under Federal Rule of Bankruptcy Procedure 9011

       Fed. R. Bankr. P. 9011 provides, in relevant part:


                                                29



 14-59311-tjt     Doc 154     Filed 10/12/18     Entered 10/12/18 16:09:51     Page 29 of 42
               (b) Representations to the court

               By presenting to the court (whether by signing, filing, submitting,
               or later advocating) a petition, pleading, written motion, or other
               paper, an attorney or unrepresented party is certifying that to the
               best of the person's knowledge, information, and belief, formed
               after an inquiry reasonable under the circumstances,—

                      (1) it is not being presented for any improper purpose, such
                      as to harass or to cause unnecessary delay or needless
                      increase in the cost of litigation;

                      (2) the claims, defenses, and other legal contentions therein
                      are warranted by existing law or by a nonfrivolous
                      argument for the extension, modification, or reversal of
                      existing law or the establishment of new law;

                      (3) the allegations and other factual contentions have
                      evidentiary support or, if specifically so identified, are
                      likely to have evidentiary support after a reasonable
                      opportunity for further investigation or discovery; and

                      (4) the denials of factual contentions are warranted on the
                      evidence or, if specifically so identified, are reasonably
                      based on a lack of information or belief.

               (c) Sanctions

               If, after notice and a reasonable opportunity to respond, the court
               determines that subdivision (b) has been violated, the court may,
               subject to the conditions stated below, impose an appropriate
               sanction upon the attorneys, law firms, or parties that have violated
               subdivision (b) or are responsible for the violation.

                      (1) How initiated

                      (A) By motion

                      A motion for sanctions under this rule shall be made
                      separately from other motions or requests and shall describe
                      the specific conduct alleged to violate subdivision (b). It
                      shall be served as provided in Rule 7004. The motion for
                      sanctions may not be filed with or presented to the court


                                                  30



14-59311-tjt     Doc 154       Filed 10/12/18     Entered 10/12/18 16:09:51          Page 30 of 42
                      unless, within 21 days after service of the motion (or such
                      other period as the court may prescribe), the challenged
                      paper, claim, defense, contention, allegation, or denial is
                      not withdrawn or appropriately corrected, except that this
                      limitation shall not apply if the conduct alleged is the filing
                      of a petition in violation of subdivision (b). If warranted,
                      the court may award to the party prevailing on the motion
                      the reasonable expenses and attorney's fees incurred in
                      presenting or opposing the motion. Absent exceptional
                      circumstances, a law firm shall be held jointly responsible
                      for violations committed by its partners, associates, and
                      employees.

                      (B) On court’s initiative

                      On its own initiative, the court may enter an order
                      describing the specific conduct that appears to violate
                      subdivision (b) and directing an attorney, law firm, or party
                      to show cause why it has not violated subdivision (b) with
                      respect thereto.

Fed. R. Bankr. P. 9011.

       “‘[T]he test for imposing Rule 9011 sanctions is whether the individual’s conduct was

reasonable under the circumstances’ at the time of the conduct, without the use of hindsight.

Mapother & Mapother, P.S.C. v. Cooper (In re Downs ) 103 F.3d 472, 481 (6th Cir.1996).” In

re Opra, 365 B.R. 728, 741 (Bankr. E.D. Mich. 2007).

       The Court may impose Rule 9011 sanctions on its own initiative, under the procedure

described in Rule 9011(c)(1)(B), quoted above. The Court has not taken such initiative in this

case. Rather, the issue of Rule 9011 sanctions is before the Court only on Huntington’s Motion.

       Huntington did not comply with the 21-day safe harbor provision of Rule 9011(c)(1)(A),

quoted above. Under that rule, the safe harbor provision does not apply to Sandweiss’s conduct

in filing Gorges’s bankruptcy petition, but it does apply to any other conduct by Sandweiss



                                                  31



 14-59311-tjt    Doc 154     Filed 10/12/18       Entered 10/12/18 16:09:51        Page 31 of 42
alleged to have violated Rule 9011(b). And to the extent the 21-day safe harbor provision does

apply, the Court cannot grant Rule 9011 sanctions on a party’s motion unless the party has

complied with the safe harbor provision. See In re Blasingame, 709 F. App’x 363, 369–70 (6th

Cir. 2018) (holding that “the bankruptcy court abused its discretion by granting [a party’s]

motion for sanctions under Rule 9011 where [the party seeking sanctions] failed to comply with

the safe harbor provision”) (citing “Penn, LLC v. Prosper Bus. Dev. Corp., 773 F.3d 764, 767

(6th Cir. 2014) (holding that parties’ failure to comply with the safe harbor provision of Rule

9011’s counterpart in the civil context, Rule 11 of the Federal Rules of Civil Procedure, will

result in a denial of a motion for sanctions)” and “Ridder v. City of Springfield, 109 F.3d 288,

296 (6th Cir. 1997) (same).”).

3. Sanctions under this Court’s inherent authority to sanction misconduct

       “[B]ankruptcy courts enjoy the same inherent authority invested in all Article III courts to

sanction parties for improper conduct.” Lowe v. Ransier (In re Nicole Gas Prod., Ltd.), 581 B.R.

843, 855 (B.A.P. 6th Cir. 2018) (citing Mapother & Mapother, P.S.C. v. Cooper (In re Downs),

103 F.3d 472, 477 (6th Cir. 1996)). In In re Mehlhose, 469 B.R. 694 (Bankr. E.D. Mich. 2012),

this Court discussed the existence and the scope of a bankruptcy court’s inherent power to award

sanctions for improper conduct:

                In John Richards Homes Bldg. Co., L.L.C. v. Adell (In re John
                Richards Homes Bldg. Co., L.L.C.), 404 B.R. 220, 226-27 (E.D.
                Mich. 2009), the court discussed the scope of a bankruptcy court’s
                inherent power to issue sanctions as follows:

                       Bankruptcy courts, like all courts, have an inherent
                       power to issue sanctions, as explained by the United
                       States Supreme Court in the Chambers case. See
                       Chambers v. NASCO, Inc., 501 U.S. 32, 43, 111


                                                32



 14-59311-tjt     Doc 154     Filed 10/12/18     Entered 10/12/18 16:09:51        Page 32 of 42
                      S.Ct. 2123, 115 L.Ed.2d 27 (1991) (“Courts of
                      justice are universally acknowledged to be vested,
                      by their very creation, with power to impose silence,
                      respect, and decorum, in their presence, and
                      submission to their lawful mandates.”) (quoting
                      Anderson v. Dunn, 19 U.S. 204, 6 Wheat. 204, 227,
                      5 L.Ed. 242 (1821)). The Sixth Circuit Court of
                      Appeals has similarly stated that “[b]ankruptcy
                      courts, like Article III courts, enjoy inherent power
                      to sanction parties for improper conduct.” Mapother
                      & Mapother, P.S.C. v. Cooper (In re Downs), 103
                      F.3d 472, 477 (6th Cir.1996). . . . [T]he inherent
                      power to issue sanctions is not limited to only those
                      instances where a party violates a court order. “The
                      federal courts’ inherent power to protect the orderly
                      administration of justice and to maintain the
                      authority and dignity of the court extends to a full
                      range of litigation abuses.” Mitan v. Int'l Fid. Ins.
                      Co., 23 Fed.Appx. 292, 298 (6th Cir.2001) (ruling
                      that a court can award sanctions “when bad faith
                      occurs”).

               The United States Court of Appeals for the Ninth Circuit likewise
               recognized a bankruptcy court’s inherent authority to issue
               sanctions for misconduct:

                               A bankruptcy court's inherent power allows
                      it to sanction “bad faith” or “willful misconduct,”
                      even in the absence of express statutory authority to
                      do so. It also “allows a bankruptcy court to deter
                      and provide compensation for a broad range of
                      improper litigation tactics.”

                              The inherent sanction authority differs from
                      the statutory civil contempt authority in at least two
                      ways. First, with the inherent power, a bankruptcy
                      court may sanction a “broad range” of conduct,
                      unlike the “[c]ivil contempt authority[, which only]
                      allows a court to remedy a violation of a specific
                      order (including ‘automatic’ orders, such as the
                      automatic stay or discharge injunction).” Second,
                      unlike the civil contempt authority, “[b]efore
                      imposing sanctions under its inherent sanctioning


                                                33



14-59311-tjt     Doc 154     Filed 10/12/18     Entered 10/12/18 16:09:51      Page 33 of 42
                      authority, a court must make an explicit finding of
                      bad faith or willful misconduct.” “[B]ad faith or
                      willful misconduct consists of something more
                      egregious than mere negligence or recklessness.”

                              “Because of their very potency, inherent
                      powers must be exercised with restraint and
                      discretion.” Chambers, 501 U.S. at 44, 111 S.Ct.
                      2123.

               Price v. Lehtinen (In re Lehtinen), 564 F.3d 1052, 1058-59 (9th
               Cir. 2009)(citations omitted).

                       Federal courts, including bankruptcy courts, have the
               discretion to award attorney fees and expenses as a sanction for
               misconduct under their inherent authority. The United States
               Supreme Court, in Chambers v. NASCO, Inc., explained the
               circumstance under which a federal court may award attorney fees
               as a sanction:

                      [A] court may assess attorney’s fees when a party
                      has “‘acted in bad faith, vexatiously, wantonly, or
                      for oppressive reasons.’” In this regard, if a court
                      finds “that fraud has been practiced upon it, or that
                      the very temple of justice has been defiled,” it may
                      assess attorney's fees against the responsible party,
                      as it may when a party “shows bad faith by delaying
                      or disrupting the litigation or by hampering
                      enforcement of a court order[.]” The imposition of
                      sanctions in this instance transcends a court's
                      equitable power concerning relations between the
                      parties and reaches a court's inherent power to
                      police itself, thus serving the dual purpose of
                      “vindicat[ing] judicial authority without resort to
                      the more drastic sanctions available for contempt of
                      court and mak[ing] the prevailing party whole for
                      expenses caused by his opponent's obstinacy.”

                             We discern no basis for holding that the
                      sanctioning scheme of the statute and the rules
                      displaces the inherent power to impose sanctions for
                      the bad-faith conduct described above. These other
                      mechanisms, taken alone or together, are not


                                               34



14-59311-tjt     Doc 154     Filed 10/12/18     Entered 10/12/18 16:09:51        Page 34 of 42
                       substitutes for the inherent power, for that power is
                       both broader and narrower than other means of
                       imposing sanctions. First, whereas each of the other
                       mechanisms reaches only certain individuals or
                       conduct, the inherent power extends to a full range
                       of litigation abuses. At the very least, the inherent
                       power must continue to exist to fill in the
                       interstices.

                501 U.S. 32, 45-46 (1991)(citations and footnote omitted); see also
                Knowles Bldg. Co. v. Zinni, (In re Zinni), 261 B.R. 196, 203
                (B.A.P. 6th Cir. 2001)(citation omitted)(“It should also be noted
                that federal courts, including the bankruptcy court, have the
                inherent power to impose sanctions on a scope broader than that of
                Bankruptcy Rule 9011, including monetary sanctions.”); Miller v.
                Cardinale (In re DeVille), 361 F.3d 539, 551, 553 (9th Cir.
                2004)(affirming the decision of the Bankruptcy Appellate Panel for
                the Ninth Circuit, which affirmed a bankruptcy court’s award of
                all reasonable attorney fees and costs as a sanction under the
                bankruptcy court’s inherent authority); Schwartz v. Kujawa (In re
                Kujawa), 256 B.R. 598, 610 (B.A.P. 8th Cir. 2000), aff’d in part,
                rev’d in part, on other grounds, 270 F.3d 578 (8th Cir.
                2001)(acknowledging a bankruptcy court’s inherent authority to
                award attorney fees as a sanction for misconduct “despite the
                existence of procedural rules which sanction the same conduct,”
                and stating that “such rules, such as Rule 11, are not substitutes for
                the inherent power”).

469 B.R. at 709-10.

       The United States Supreme Court recently reaffirmed the inherent authority of federal

courts to sanction a litigant for bad-faith conduct, in Goodyear Tire & Rubber Co. v. Haeger, 137

S.Ct. 1178 (2017):

                Federal courts possess certain “inherent powers,” not conferred by
                rule or statute, “to manage their own affairs so as to achieve the
                orderly and expeditious disposition of cases.” That authority
                includes “the ability to fashion an appropriate sanction for conduct
                which abuses the judicial process.” And one permissible sanction
                is an “assessment of attorney’s fees”—an order . . . instructing a
                party that has acted in bad faith to reimburse legal fees and costs


                                                 35



 14-59311-tjt     Doc 154      Filed 10/12/18     Entered 10/12/18 16:09:51         Page 35 of 42
                incurred by the other side.

137 S.Ct. at 1186 (citations omitted). But the Supreme Court held that such sanctions must be

“limited to the fees the innocent party incurred solely because of the misconduct—or put another

way, to the fees that party would not have incurred but for the bad faith.” Id. at 1184.

Nonetheless, a court “has broad discretion to calculate fee awards under that standard.” Id.

4. Sanctions under Bankruptcy Code § 105(a)

       Finally, the Court has authority under Bankruptcy Code § 105(a) to sanction attorneys for

misconduct:

                Under Section 105(a), a bankruptcy court may issue “any order,
                process, or judgment that is necessary or appropriate to carry out
                the provisions” of the Bankruptcy Code. The power granted in
                Section 105(a) carries with it the authority to “award attorney fees
                as a sanction for misconduct.” In re Mehlhose, 469 B.R. 694, 711
                (Bankr. E.D. Mich. 2012).

Lowe v. Ransier (In re Nicole Gas Prod., Ltd.), 581 B.R. 843, 855 (B.A.P. 6th Cir. 2018). As

this Court has previously held:

                A bankruptcy court’s statutory equitable authority under § 105(a) is
                “broad.” In re Dow Corning Corp., 280 F.3d 648, 656 (6th Cir.
                2002). It exceeds the equitable authority available under
                “traditional equity jurisprudence.” Id. at 658. However, such
                power is not limitless and must not be exercised in a way that is
                inconsistent with the Bankruptcy Code. Id.; see also Gold v.
                Winget (In re NM Holdings Co., LLC), 407 B.R. 232, 273 (Bankr.
                E.D. Mich. 2009).
                ...

                       Section 105(a) provides bankruptcy courts with authority to
                award attorney fees as a sanction for misconduct. See, e.g.,
                Greenbelt v. Richard Potasky Jeweler, Inc. (In re Richard Potasky
                Jeweler, Inc.), 222 B.R. 816, 829 (S.D. Ohio 1998)(citations
                omitted)(“a bankruptcy court may award attorney fees to a
                corporate debtor pursuant to § 105(a), even though the court would


                                                 36



 14-59311-tjt     Doc 154      Filed 10/12/18     Entered 10/12/18 16:09:51        Page 36 of 42
                be unable to accomplish the same task under § 362(h)” and “every
                court that has considered the issue has found that § 105(a) provides
                the bankruptcy court with the power to award attorney's fees as a
                means of enforcing the automatic stay”); In re Dental Profile Inc.,
                446 B.R. 885, 906-07 (Bankr. N.D. Ill. 2011)(“[W]here a party
                unreasonably prolongs litigation, it is within the court’s [§ 105(a)]
                authority to require that party to pay attorneys’ fees.”);
                Grochocinski v. Spehar Capital, LLC (In re CMGT, Inc.), 458 B.R.
                473, 492 (Bankr. N.D. Ill. 2011)(internal quotation marks and
                citation omitted)(“Sanctions are justified under § 105(a) where the
                sanctioning court has clearly found that a litigant intentionally
                abused the judicial process in an unreasonable and vexatious
                manner. Where a party unreasonably prolongs litigation, it is
                within the court's inherent equitable authority to require that party
                to pay attorneys’ fees.”)

Mehlhose, 469 B.R. at 710-11.

C. Application of applicable law to the facts of this case

       The Court declines to sanction Sandweiss or the Sandweiss Law Firm, for the following

reasons.

       First, the Court will not award Huntington any relief under Fed. R. Bankr. P. 9011. This

is because Sandweiss did not sign and file the bankruptcy petition, or any other paper in this

bankruptcy case, for “any improper purpose,” or otherwise in violation of Rule 9011(b). And to

the extent Sandweiss allegedly violated Rule 9011(b) by filing anything other than the

bankruptcy petition, Rule 9011(c)(1) does not authorize any relief in this case. This is because

Huntington did not comply with the 21-day safe harbor provision of Rule 9011(c)(1)(A), by

serving its Sanctions Motion on Sandweiss at least 21 days before filing it, and the Court has not

chosen to initiate proceedings under Rule 9011(c)(1)(B).

       Second, the Court cannot and will not sanction Sandweiss or the Sandweiss Firm, in any

event, for Sandweiss’s conduct in the Hana Gorges Bankruptcy or in the state court Eviction


                                                 37



 14-59311-tjt     Doc 154     Filed 10/12/18      Entered 10/12/18 16:09:51        Page 37 of 42
Case. The Sanctions Motion is brought only in this bankruptcy case, not in any other case. No

such motion was filed in the Hana Gorges Bankruptcy. And that case was only pending for 15

days before being dismissed by the Court. Huntington filed nothing in the Hana Gorges

Bankruptcy, except a notice of appearance,54 and Huntington was not reasonably required to file

anything in the Hana Gorges case before the Court dismissed the case. In any event, any

sanctions relief on Huntington’s Sanctions Motion must be limited to sanctions for improper

conduct in this case, if any.

        Third, this Court has no jurisdiction, authority, or inclination to sanction Sandweiss or

the Sandweiss Firm for Sandweiss’s conduct in defending the Gorges family in the state court

Eviction Case. That is a matter of concern only for the state court, not this Court. Huntington

has cited no authority that supports its argument that this federal bankruptcy court may sanction

an attorney for his conduct in defending a client in a state court lawsuit, particularly one that was

settled by a consent judgment.55 This Court is aware of no such authority.


        54
             Docket # 17 in Case No. 14-42250.
        55
            Huntington’s attorney cited three cases in support of this argument, in his opening statement
at the evidentiary hearing. (Hearing Tr. (Docket # 150) at 24-28). The cases are Prince v. MacDonald,
602 N.W.2d 834 (Mich. Ct. App. 1999); Nat’l Home Equity Corp. v. Villareal (In re Villareal), 46 B.R.
284 (Bankr. C.D. Calif. 1984); and In re Royal Manor Mgt., Inc., 525 B.R. 338 (B.A.P. 6th Cir. 2015),
aff’d, 652 F.App’x 330 (6th Cir. 2016). None of these cases support Huntington’s argument, that a
federal bankruptcy court may sanction an attorney for his conduct in a state court case. Two of these
cases, Villareal and Royal Manor Mgt., involved sanctions against an attorney only for litigation conduct
in the case at hand. In Villareal the sanction was $500.00 for the filing of the petition in that Chapter 7
case, in bad faith and for the sole purpose of delaying a foreclosure sale, although the court noted that the
debtor had filed two prior Chapter 13 cases for the same purpose. In Royal Manor Mgt., all of the
attorney’s sanctioned conduct occurred in that same bankruptcy case.

        In the third case cited by Huntington, Prince v. MacDonald, the Michigan Court of Appeals
affirmed a sanction against two defendants, based on Michigan sanctions law, for the action by one of
them in filing a bankruptcy petition on the eve of trial in the state court case, in bad faith and solely for
the purpose of delaying the state court case. The Prince case was decided under the state law of

                                                      38



 14-59311-tjt       Doc 154       Filed 10/12/18       Entered 10/12/18 16:09:51            Page 38 of 42
        That is not to say that in deciding the Sanctions Motion in this case, the Court cannot

consider evidence about the actions of Sandweiss and his clients in the Hana Gorges Bankruptcy

and in the state court Eviction Case. Such evidence may be relevant to support (or rebut)

Huntington’s claim that this bankruptcy case was filed in bad faith and for an improper purpose.

In deciding that issue, this Court has considered all such evidence.

        Fourth, the Court will not sanction the Sandweiss Firm, in any event, for the following

two reasons: (1) because the Sanctions Motion did not seek or request sanctions against the law

firm; rather, only against Sandweiss individually; and (2) because, at least with respect to

sanctions under 28 U.S.C. § 1927, only individual lawyers may be sanctioned; law firms cannot

be sanctioned. See Part III.B.1 of this Opinion, quoting Rentz v. Dynasty Apparel Indus., Inc.,

556 F.3d 389, 396 n.6 (6th Cir. 2009).

        Fifth and finally, the Court will not sanction Sandweiss or the Sandweiss Firm for the

additional reason that Huntington has not met its burden of proving, by a preponderance of the

evidence, any valid basis for sanctions. Whether considered under Bankruptcy Code § 105(a)

and this Court’s inherent authority to sanction misconduct, or under 28 U.S.C. § 1927, or under

Federal Bankruptcy Rule 9011(b), the Court finds no grounds for sanctions. Rather, the Court

finds that Sandweiss and the Sandweiss Firm did not act improperly or in bad faith, or abuse the

bankruptcy system, in filing and prosecuting this bankruptcy case for Gorges. Sandweiss did not

“multiply the proceedings” in this case “unreasonably and vexatiously,” within the meaning of

§ 1927. And in the words of the § 1927 cases quoted in Part III.B.1 of this Opinion, Sandweiss’s



Michigan regarding sanctions. The case therefore is distinguishable; this case concerns only the federal
law of sanctions, which is discussed at length in Part III.B. of this Opinion.

                                                   39



 14-59311-tjt      Doc 154      Filed 10/12/18      Entered 10/12/18 16:09:51          Page 39 of 42
conduct in this case was not in any respect “objectively unreasonable.” Nor were any of

Sandweiss’s actions done in bad faith, or when Sandweiss “kn[ew] or reasonably should [have]

know[n] that the claim or litigation tactics pursued [were] frivolous or [would] impede the

litigation of proper claims.”

        Rather, the Court’s findings stated in this Opinion show that Sandweiss filed the

bankruptcy petition in this case in good faith and for a permissible purpose. And the same is true

for Sandweiss’s other conduct in this bankruptcy case, including his defense against

Huntington’s stay-relief/dismissal motion.

        Sandweiss filed this bankruptcy case to help Gorges try to resolve the title issue described

in Parts III.A.3 and III.A.4 of this Opinion, and he had a good faith, reasonable, and legitimate

bankruptcy-related basis for helping Gorges take advantage of the automatic stay and the 60-day

extension under Bankruptcy Code § 108(b) of the Settlement Agreement payment deadlines.

        And based on the facts described in Part III.A.5 of this Opinion, the Court finds that there

is nothing sanctionable in Sandweiss’s conduct after he filed this bankruptcy case. It is true, as

the Court has found, that after filing the bankruptcy petition, Sandweiss did not make any further

requests to Huntington to title the Real Property in the name of Krystal Gorges. But given the

arguments and position taken by Huntington beginning immediately after the petition was filed, it

was clear to Sandweiss, and is clear to this Court, that further efforts to negotiate with

Huntington over this title issue would have been futile. This is clear from Huntington’s stay-

relief/dismissal motion filed only 6 days after the petition, and from the arguments of

Huntington’s counsel during the expedited hearing on that motion, held only 29 days after the

petition date.


                                                 40



 14-59311-tjt     Doc 154       Filed 10/12/18    Entered 10/12/18 16:09:51         Page 40 of 42
       Sandweiss’s conduct in defending against Huntington’s stay-relief/dismissal motion was

entirely reasonable and in good faith. The Court’s ruling on that motion gave Gorges only until

February 17, 2015 to pay Huntington the $410,000 purchase price under the Settlement

Agreement, or suffer relief from stay and the resulting loss of possession of the Real Property.

Sandweiss did not learn until at least February 9, 2015 that the Gorges family had decided not to

pay the purchase price, and instead move out of the property. At that point, there was nothing

Sandweiss reasonably could do but wait for the February 17, 2015 deadline to pass without

payment, and for the resulting stay-relief order to be entered, as it was, on February 18, 2015.

The Gorges family moved out of the Real Property on February 16 or 17, 2015. Very soon

thereafter, on March 4, 2015, Sandweiss filed on Gorges’s behalf a motion to voluntarily dismiss

this bankruptcy case, and the case was dismissed.

       Finally, there is nothing sanctionable in Sandweiss’s conduct after the dismissal of this

case, in opposing Huntington’s Sanctions Motion. Indeed, Sandweiss has now prevailed on that

motion.

       It is, of course, very unfortunate and terribly unjust if Gorges and/or members of his

family deliberately caused extensive physical damage to the Real Property before they vacated it,

as appears to be the case. Huntington has every reason to be outraged by this, and Huntington

obtained a $78,000.00 default judgment against Gorges for this. But this is not a basis under the

law for sanctioning the Debtor Gorges’s attorney, Sandweiss, in this case.

IV. Conclusion

       For the reasons stated in this Opinion, the Court will enter an Order denying the

Sanctions Motion.


                                                 41



 14-59311-tjt     Doc 154     Filed 10/12/18     Entered 10/12/18 16:09:51         Page 41 of 42
Signed on October 12, 2018




                                              42



 14-59311-tjt   Doc 154      Filed 10/12/18   Entered 10/12/18 16:09:51   Page 42 of 42
